            Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  CHARLOTTE BARK,
                                                     Civil Action No.
                      Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS
   W.R. GRACE & CO., ROBERT F.
   CUMMINGS, JR., DIANE H. GULYAS,
   JULIE FASONE HOLDER, HUDSON                       JURY TRIAL DEMANDED
   LA FORCE, HENRY R. SLACK,
   CHRISTOPHER J. STEFFEN, MARK
   TOMKINS, and SHLOMO YANAI,

                      Defendants.



       Plaintiff Charlotte Bark (“Plaintiff”) by and through her undersigned attorneys, brings

this action on behalf of herself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

W.R. Grace & Co. (“Grace” or the “Company”) and other related parties and non-parties with

the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning Grace and the Defendants.

                                   SUMMARY OF THE ACTION

       1.     This is an action brought by Plaintiff against Grace and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and
            Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 2 of 15




20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed acquisition of the Company by affiliates of

Standard Industries Holdings Inc. (“Standard Industries”) (the “Proposed Transaction”).

       2.       On April 26, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Standard Industries.          Pursuant to the terms of the Merger

Agreement the Company’s shareholders will have the right to receive $70.00 in cash for each

share they own (the “Merger Consideration”).

       3.       On August 10, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Grace and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Grace

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                 JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.




                                                  2
              Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 3 of 15




        6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

        8.      Plaintiff is, and has been at all times relevant hereto, the owner of Grace shares.

        9.      Defendant Grace is incorporated under the laws of Delaware and has its principal

executive offices located at 7500 Grace Drive, Columbia, Maryland 21044. The Company’s

common stock trades on the New York Stock Exchange under the symbol “GRA.”

        10.     Defendant Robert F. Cummings, Jr. (“Cummings”) is and has a Grace director at

all times during the relevant time period.

        11.     Defendant Diane H. Gulyas (“Gulyas”) is and has been a Grace director at all

times during the relevant time period.

        12.     Defendant Julie Fasone Holder (“Holder”) is and has been a Grace director at all

times during the relevant time period.

        13.     Defendant Hudson La Force (“Force”) is and has been the President, Chief

Executive Officer “(CEO”) and a director of Grace at all times during the relevant time period.

        14.     Defendant Henry R. Slack (“Slack”) is and has been a Grace director at all times

during the relevant time period.




                                                  3
             Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 4 of 15




       15.     Defendant Christopher J. Steffen (“Steffen”) is and has been the Chairman of the

Board of Grace at all times during the relevant time period.

       16.     Defendant Mark Tomkins (“Tomkins”) is and has been a Grace director at all

times during the relevant time period.

       17.     Defendant Shlomo Yanai (“Yanai”) is and has been a Grace director at all times

during the relevant time period.

       18.     Defendants Cummings, Gulyas, Holder, Force, Slack, Steffen, Tomkins, and

Yanai are collectively referred to herein as the “Individual Defendants.”

       19.     The Individual Defendants, along with Defendant Grace, are collectively referred

to herein as “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       20.     Grace, through its subsidiaries, produces and sells specialty chemicals and

materials worldwide. It operates through two segments, Grace Catalysts Technologies and Grace

Materials Technologies. The Grace Catalysts Technologies segment offers fluid catalytic

cracking (FCC) catalysts for the production of transportation fuels, such as gasoline and diesel

fuels, and petrochemicals; and FCC additives. This segment also provides hydro processing

catalysts used in process reactors to upgrade heavy oils into lighter products; polyolefin and

chemical catalysts used for the production of polypropylene and polyethylene thermoplastic

resins; and chemical catalysts, as well as gas-phase polypropylene process technology to

manufacture polypropylene products. The Grace Materials Technologies segment offers

functional additives and process aids, such as silica gel, colloidal silica, zeolitic adsorbents,




                                                4
             Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 5 of 15




precipitated silica, and silica-aluminas; and fine chemical intermediates and regulatory starting

materials for use in consumer/pharma, coatings, and chemical process applications.

                    The Company Announces the Proposed Transaction

       21.    On April 26, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       COLUMBIA, Md. and NEW YORK, April 26, 2021 (GLOBE NEWSWIRE) --
       W. R. Grace & Co. (NYSE: GRA), a leading global specialty chemical company
       and Standard Industries Holdings Inc., the parent company of Standard Industries,
       a privately held global industrial company, today announced that they have
       entered into a definitive agreement under which Standard Industries Holdings will
       acquire Grace in an all-cash transaction valued at approximately $7.0 billion,
       including Grace’s pending pharma fine chemistry acquisition. Standard
       Industries’ related investment platform 40 North Management LLC (“40 North”)
       is a long-standing shareholder of Grace.

       Under the terms of the agreement, Standard Industries Holdings will acquire all of
       the outstanding shares of Grace common stock for $70.00 per share in cash. The
       purchase price represents a premium of approximately 59% over Grace’s closing
       stock price of $44.05 on November 6, 2020, the last trading day prior to the
       announcement of 40 North’s initial proposal to acquire the Company on
       November 9, 2020. The Grace Board of Directors unanimously approved the
       transaction.

       David Millstone and David Winter, Co-CEOs of Standard Industries Holdings,
       said, “We are thrilled to welcome Grace to the Standard Industries family and
       look forward to working with its exceptional team to usher in a new era of
       innovation and growth for Grace, its employees, customers and the communities
       in which it operates.”

       “We are confident that our agreement with Standard Industries Holdings is the
       best path forward for Grace and our shareholders,” said Hudson La Force, Grace’s
       President and Chief Executive Officer. “Standard’s $7 billion investment in Grace
       reflects their confidence in the significant growth opportunities we have and
       enables our shareholders to realize immediate value at a significant cash premium.
       This announcement is a testament to the strengths of our talented employees,
       industry-leading technologies, and deep global customer relationships.”

       The closing of the transaction is subject to customary closing conditions,
       including approval by Grace shareholders and the receipt of certain regulatory
       approvals. The transaction is not contingent upon the receipt of financing.



                                                5
             Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 6 of 15




       Financing commitments have been provided by J.P. Morgan, BNP Paribas, Citi
       and Deutsche Bank, and investment funds affiliated with Apollo Global
       Management as capital partner.

       40 North, a holder of 14.9% of shares of Grace common stock, has entered into a
       voting agreement with Grace, pursuant to which it has agreed, among other
       things, to vote its shares of Grace common stock in favor of the transaction.

       Consistent with the terms of the merger agreement, the Company will suspend
       payment of a dividend going forward.

       In light of this announcement, Grace will issue its first quarter 2021 earnings
       results on May 6, 2021, but will not be hosting an earnings conference call.

       The parties expect the transaction to close in the fourth quarter of 2021. Upon
       completion of the transaction, Grace will become a privately held company and
       Grace’s common stock will no longer be listed on the New York Stock Exchange.

       Grace will operate as a standalone company within the portfolio of Standard
       Industries Holdings, which includes Standard Industries’ industry leading
       businesses GAF, BMI Group, Schiedel, Siplast, SGI and GAF Energy.

       Advisors

       Goldman Sachs & Co. LLC and Moelis & Company LLC are serving as financial
       advisors and Wachtell, Lipton, Rosen & Katz is serving as legal counsel to Grace.

       Citi and J.P. Morgan are serving as financial advisors and Sullivan & Cromwell
       LLP is serving as legal counsel to Standard Industries Holdings.

                       FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       22.    On August 10, 2021, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       23.    Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.        However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s


                                              6
             Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 7 of 15




shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       24.    The Proxy Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       25.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       26.    In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.




1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                7
               Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 8 of 15




       27.      Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA; and (ii) Adjusted EBIT.

       28.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                      Material False and Misleading Statements or Material
                  Misrepresentations or Omissions Regarding the Financial Opinions

       29.      The Proxy Statement contains the financial analyses and opinion of Goldman

Sachs & Co. LLC (“Goldman Sachs”) and Moelis & Company LLC (“Moelis”) concerning the

Proposed Transaction, but fails to provide material information concerning such.

       30.      With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis for

the Company, the Proxy Statement fails to disclose: (i) the Company’s terminal values;

(ii) the inputs and assumptions underlying Goldman Sachs’ use of the multiples ranging from

9.5x to 11.5x; (iii) the inputs and assumptions underlying Goldman Sachs’ use of the discount

rates ranging from 8.0% to 9.0% and of 8.5%, (iv) the weighted average cost of capital for

Grace; (v) the Company’s EBITDA; (vi) the basis underlying Goldman Sachs’ use of the range

of perpetuity growth rate of 2.0% to 3.9%; (vii) the Company’s net debt; and (viii) the number

of fully diluted outstanding shares of Grace common stock.

       31.      With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis, the Proxy Statement fails to disclose: (i) the inputs and assumptions underlying

Goldman Sachs’ use of the range of multiples of 9.0x to 11.0x; (ii) the inputs and assumptions



                                                 8
              Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 9 of 15




underlying Goldman Sachs’ use of the discount rate of 10.13%; and (iii) the dividends selected

for the analysis.

        32.     With respect to Goldman Sachs’ Selected Transactions Analysis for the Company,

the Proxy Statement fails to disclose the individual multiples and metrics for each transaction

observed by Goldman Sachs in the analysis.

        33.     With respect to Goldman Sachs’ Premia Analysis, the Proxy Statement fails to

disclose each transaction observed by Goldman Sachs in the analysis, as well as the premiums

paid in each of the transactions.

        34.     With respect to Goldman Sachs’ Selected Public Company Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Goldman Sachs in the analysis.

        35.     With respect to Moelis’ Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the net operating losses and other tax credits for the Company; (ii) the

Company’s terminal values; (iii) the inputs and assumptions underlying Moelis’ use of the

discount rate range of 7.50% to 9.25%, (iv) the inputs and assumptions underlying Moelis’ use of

the cost of equity range of 8.5% to 12.5%; (v) the inputs and assumptions underlying the range

of multiples of 9.5x to 10.5x; (vi) the Company’s net debt; and (vii) the number of fully diluted

outstanding shares of Grace common stock.

        36.     With respect to Moelis’ analysis of research analysts’ stock price targets, the

Proxy Statement fails to disclose the price targets observed by Moelis in the analysis, as well as

the sources thereof.

        37.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and




                                                9
              Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 10 of 15




range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        38.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                 Material False and Misleading Statements or Material
      Misrepresentations or Omissions Regarding the Background of the Transaction

        39.     The Proxy Statements fails to provide material information regarding the

background of the Proposed Transaction.

        40.     Specifically, the Proxy Statement fails to disclose: (i) sufficient information

regarding the existence of and/or number and nature of all confidentiality agreements entered

into between the Company and any interested third party during the sales process, if their terms

differed from one another, and if they contained “don’t-ask, don’t-waive” or standstill

provisions, and if so, the specific conditions, if any, under which such provisions would fall

away or prevent parties from submitting a bid; and (ii) sufficient information regarding

communications about post-transaction employment and directorship during the negotiation of

the Proposed Transaction.

        41.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide




                                                10
                Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 11 of 15




shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          42.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          44.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          45.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.



                                                     11
             Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 12 of 15




       46.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       47.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       48.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       49.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were




                                               12
                Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 13 of 15




intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          50.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          52.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          53.     The Individual Defendants acted as controlling persons of Grace within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Grace, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          54.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the



                                                    13
             Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 14 of 15




statements or cause the statements to be corrected.

       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       56.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       59.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 14
            Case 1:21-cv-07054 Document 1 Filed 08/20/21 Page 15 of 15




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: August 20, 2021                                         Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
